                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

VINCIENT JONES and ALRICK POWELL                                                   PLAINTIFFS

v.                              Case No. 4:16-cv-00644-KGB

IPAWN RODNEY PARHAM, LLC;
IPAWN BASELINE, LLC; IPAWN
ARKANSAS, INC.; STEVEN LANDERS JR.                                              DEFENDANTS

                                             ORDER

       Before the Court is the parties’ joint motion to dismiss (Dkt. No. 77). The parties have

communicated to the Court that this matter has been settled. Thus, pursuant to Federal Rule of

Civil Procedure 41(a)(1)(A)(ii), the plaintiffs and the defendants request that the complaint, and

all amendments thereto, against the defendants be dismissed with prejudice (Id., ¶ 1). Each party

agrees to bear its own costs and attorneys’ fees (Id., ¶ 2). Thus, for good cause shown, the Court

grants the parties’ joint motion to dismiss (Dkt. No. 77). The action is dismissed with prejudice,

and each party shall bear its own costs and attorneys’ fees.

       It is so ordered this 5th day of November, 2019.



                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
